Citation Nr: 1526248	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO. 14-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for colon cancer, to include as secondary to nonservice-connected prostate cancer and as due to herbicide exposure.

3. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure.

4. Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure. 

5. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and due to herbicide exposure.

6. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Accredited Agent


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

By way of background, in the August 2013 rating decision the RO also denied service connection for type II diabetes mellitus. However, in his August 2013 notice of disagreement, the Veteran did not express disagreement with the decision as to service connection for diabetes, and the issue was not adjudicated in the subsequent January 2014 statement of the case. As such, the issue of entitlement to service connection for diabetes was not appealed and is not before the Board.

The Veteran requested a hearing before a Veterans Law Judge as part of his February 2014 substantive appeal. However, in correspondence dated August 2014 the Veteran's representative indicated that the Veteran would not attend the hearing. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(e). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prostate cancer manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicides.

2. Colon cancer manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.

3. Left upper extremity peripheral neuropathy manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.

4. Right upper extremity peripheral neuropathy manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.

5. Left lower extremity peripheral neuropathy manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.

6. Right lower extremity peripheral neuropathy manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.

7. Bilateral hearing loss manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

8. The competent and credible evidence of record is at least in equipoise that tinnitus is causally related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for colon cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3. The criteria for service connection for left upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for service connection for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

5. The criteria for service connection for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6. The criteria for service connection for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

7. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

8. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2012, prior to the initial unfavorable adjudication in August 2013. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

Concerning the Veteran's private treatment records, VA requested private treatment records from Dr. N. and Dr. M. in April 2013 correspondence, but received no response. 38 C.F.R. § 3.159(c)(1). A follow-up request was sent in April 2013, as well as a letter to the Veteran informing him of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(c)(1), (e), (f). In May 2013 the RO received negative responses from the offices of both Dr. N and Dr. M., indicating that any further attempts to obtain the records would be futile. Thus, VA made adequate attempts to obtain the records, and provided sufficient notice at the time of their final attempt to obtain the records. 38 C.F.R. § 3.159(c)(1), (e).
All other identified private treatment records as well as the Veteran's Social Security Administration (SSA) records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in June 2013 and an addendum opinion was obtained in August 2013. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry test, considered the Veteran's contentions, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The August 2013 addendum opinion then provided a sufficient supporting rationale for its conclusion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the Veteran's other service connection claims for prostate cancer, colon cancer and bilateral upper and lower extremity peripheral neuropathy, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
In this case, VA's duty to provide an examination was not triggered. While the Veteran does have a current diagnosis of prostate cancer, colon cancer and peripheral neuropathy, there is no evidence establishing an in-service event, injury, or disease. There is no evidence in service of symptoms or diagnoses of prostate cancer, colon cancer or peripheral neuropathy while in service, and the other medical evidence shows prostate cancer and colon cancer did not manifest until after 2000.

The Veteran has also stated that his disabilities are related to herbicide exposure in service, specifically indicating that he was exposed to herbicides while stationed aboard the USS Coral Sea off the coast of Vietnam. However, there is no evidence from the Veteran's service or personnel records that he at any point set foot in the country of Vietnam. Further, as will be explained in further detail below, there is no evidence specific to the Veteran's case that he was exposed to herbicides either through the water or the air. As there is no evidence of exposure to herbicides or of cancer or neuropathy either in service or within the first post-service year, VA did not have an obligation to provide an examination. 

Since VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied.


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for prostate cancer, colon cancer, bilateral upper and lower extremity peripheral neuropathy, bilateral hearing loss, and tinnitus. The Board will address each claim in turn, applying the legal framework outlined above.

A. Prostate Cancer

The Veteran contends that he is entitled to service connection for prostate cancer. For the reasons stated below, service connection is not warranted on a direct, secondary, or presumptive basis. Beginning with direct service connection, the medical evidence shows that the Veteran's is status-post prostatectomy to remove prostate cancer. As such, the first element of service connection (a current disability) has been shown. 

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has not argued, and the service treatment records do not reflect, treatment for or a diagnosis of prostate cancer while in service. No complaints of symptoms associated with prostate cancer are of record, and the Veteran's August 1972 separation examination is silent for any notations of symptoms or a diagnosis of prostate cancer. Indeed, both the Veteran and the medical evidence indicate that prostate cancer did not manifest until well after his separation from service.

Instead, the Veteran contends that his prostate cancer is due to in-service exposure to herbicides, and that this exposure resulted in his current prostate cancer. The Veteran has not argued that he either set foot in Vietnam, or that the USS Coral Sea docked at a shore or pier in Vietnam, operated in an inland waterway, or operated on close coastal waters for extended periods. The U.S. Army and Joint Services Records Research Center (JSRRC) included a memorandum indicating it could not verify in-country service. A memorandum from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that there is no evidence in the command history or deck logs of the USS Coral Sea that it was deployed or docked anywhere in Vietnam other than Yankee Station in the Gulf of Tonkin. Thus, the Veteran's service aboard the USS Coral Sea does not qualify as service in the country of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

As an alternative to actual service within the country of Vietnam, the Veteran appears to have advanced three alternative theories concerning herbicide exposure, based on the evidence he has submitted. First, the Veteran has alleged that he was exposed to herbicides carried to his ship from mainland Vietnam via the wind. Second, he has apparently alleged he was exposed to herbicides from aircraft returning from missions over Vietnam. Third, the Veteran has alleged that run-off herbicides contaminated the ship's drinking water through the distillation process. 

Beginning with the first contention, the Veteran cited an article entitled The Contamination of Aircraft Carriers and their Crews in the Gulf of Tonkin, and specifically highlighted a portion concerning "spray drift." The Veteran also submitted June 2009 herbicide training materials for the Board, highlighting a portion of the materials indicating that herbicides had been noted to drift up to 200 meters. As an initial note, both of these articles are generic, and do not address the specific facts of the Veteran's case, nor even the specific location and movement of the USS Coral Reef, on which the Veteran was stationed, and are therefore of limited probative weight. 

Further, the first article does not indicate the distance that "spray drifts" could have travelled, and cites to no scientific or peer-reviewed journals in support of this assertion, instead citing to a website run by a group called the Blue Water Navy Vietnam Veteran's Association. As such, it provides no probative information concerning the potential effects of spray drifts. The Board materials cite a distance of up to 200 meters, which is far short of the 190 kilometers (or 190,000 meters) the herbicides would have had to travel by air in order to reach the approximate location of Yankee Station, where the USS Coral Reef was deployed. In short, there is no evidence, either generally or specific to the Veteran's claim, showing that the airborne herbicides could have travelled far enough to affect the Veteran while he was deployed at Yankee Station.

Turning to the aircraft theory, the articles submitted by the Veteran allege that crewmembers working with airplanes returning from Vietnam could be exposed. The JSRRC has indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m. Extrapolating from this, the claim of exposure to herbicides via aircraft that were in Vietnam generally is too attenuated to establish actual herbicide exposure. 

Further, in this case the Veteran's military occupational specialty was as an electrician's mate, which is not necessarily consistent with working either on or around aircraft. The Veteran has not alleged that he either worked on aircraft generally or aircraft that dispensed herbicides specifically. Thus, even if it is true that herbicides remained on aircraft returning from Vietnam, there is no evidence of record that the Veteran was directly in contact with these aircraft. While the articles also insinuate that the herbicides could be spread from the clothing of those who did work on planes to the rest of the ship's crew, the articles neither provide nor cite to evidence that herbicide agents can be spread in such a way, and such a theory, with its numerous required causal links, is too tenuous to establish herbicide exposure.
Finally, the Veteran has asserted that he was exposed to herbicides via his vessel's water supply. Specifically, the Veteran has submitted articles concerning a study done with respect to herbicide exposure in the Royal Australian Navy, as well as follow-up studies, which indicate that elements of herbicide agents can remain in drinking water following specific types of distillation processes. 

As an initial matter, the studies concerning the Royal Australian Navy specifically note that the Australian Navy vessels in question predominately operated in coastal areas, specifically areas that are likely to have been contaminated with residues from the spraying of inland and coastal areas. As noted previously, the command history and deck logs from the USS Coral Sea reflect that the vessel was stationed only at Yankee Station, which is located approximately 190 kilometers off of the coast of Vietnam, and that it at no point operated in the coastal waters, bays, or harbors of Vietnam. Nor is it established that the USS Coral Sea used the same distillation methods, if any at all, as those focused on in the studies submitted. As such, the studies are of limited probative value as they do not apply to the specific facts surrounding the nature of the Veteran's service.

Further, the Veteran's allegations of actual herbicide exposure based upon the ingestion of herbicide agents through his drinking water have already been considered by VA in the creation of the "bright line" rule against presumptive exposure to deep water vessels. In Haas v. Peake, a "blue water" Veteran, who served on the USS Mount Katmai, also submitted studies which attempted to show a connection between the spraying of herbicides in Vietnam and the development of herbicide-related diseases in service members who served on the ships offshore. 525 F.3d. 1168 (Fed. Cir. 2008), cert. den. 129 S. Ct. 1002 (2009). 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it highlighted the VA's rulemaking with respect to this Australian study: VA scientists and experts noted problems with the study and cautioned against reliance on the study to change VA's long-held position regarding veterans who served off-shore. First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. 

Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. Third, it is not clear that United States ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. Significantly, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'" See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)). Thus, the studies concerning herbicide exposure via on-ship drinking water are of little probative value. 

In short, there is no probative evidence of record establishing that the Veteran was actually exposed to herbicides during his service aboard the aircraft carrier USS Coral Sea while positioned at Yankee Station in the Gulf of Tonkin. As there is no evidence of prostate cancer in service or actual exposure to herbicides, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Moreover, concerning the third element, there is no competent and credible evidence of record linking the Veteran's prostate cancer to herbicide exposure specifically or his active duty service generally. While the Veteran has asserted his prostate cancer is related to service, the Veteran is not competent to provide such as opinion, as to do so requires expertise in the field of oncology. Jandreau, 492 F.3d 1372; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The private and VA treatment records associated with the claims file are silent for any opinions linking the Veteran's prostate cancer to either his active duty service generally or exposure to herbicides specifically. A July 1973 reserves medical examination is also silent for any notations concerning a diagnosis or symptoms of prostate cancer. The medical evidence only reflects that the Veteran had a prostatectomy in approximately December 2007, and that he had been diagnosed with prostate cancer just prior to the operation. Prior to that date, the medical and lay evidence is silent for any indication that prostate cancer was present at any point.  The Veteran's representative has argued that an independent medical opinion is necessary in this case; however, given that the evidence does not support a finding of exposure to herbicides, such an opinion is not required.  It would have no factual basis.
 
Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to his active duty service, and therefore the third element is not met. As neither the second nor the third element has been met, service connection for prostate cancer on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with prostate cancer, which is encompassed by the term "malignant tumors," and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that the Veteran's prostate cancer either manifested to a sufficient degree in-service so as to identify the disease or manifested to a compensable level in the first post-service year. As noted above, service treatment records are silent for treatment for or diagnosis of prostate cancer. The Veteran's August 1972 separation examination is silent for any notations concerning symptoms of prostate cancer, as is a July 1973 post-service reserve medical evaluation. Post-service treatment records and the Veteran's lay statements are in agreement that the Veteran's prostate cancer did not manifest until well after his separation from active duty service. As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for prostate cancer based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning herbicide exposure, prostate cancer is a disability recognized by VA as being associated with herbicide exposure. 38 C.F.R. § 3.309(e). However, as noted above, the Veteran does not have qualifying service in the country of Vietnam to be considered to have been presumptively exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). There is no evidence in the command history or deck logs of the USS Coral Sea that it was deployed or docked anywhere in Vietnam other than Yankee Station in the Gulf of Tonkin. There is no evidence that the USS Coral Sea was ever deployed to the inland waterways, bays and harbors of Vietnam, and therefore whether service in any of those areas constitutes in-country service is not relevant to the current appeal. See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Apri. 23, 2015). Thus, the Veteran's service aboard the USS Coral Sea does not qualify as service in the country of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Further, as noted above the preponderance of the evidence is against a finding that the Veteran had actual exposure to herbicides while in service, whether through windborne elements, aircraft or drinking water. As the Veteran had no actual or presumptive exposure to herbicides, presumptive service connection for prostate cancer based on exposure to herbicides in service is not warranted. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's prostate cancer is causally related to his service, manifested within an applicable presumptive period, or that it is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Colon Cancer

The Veteran contends that he is entitled to service connection for colon cancer. For the reasons stated below, service connection is not warranted on a direct, secondary, or presumptive basis. Starting with direct service connection, the Veteran is status post colectomy and was diagnosed with colon cancer in March 2005. Therefore, a current disability has been shown. 

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has not alleged, and service treatment records do not show, that the Veteran's colon cancer manifested during his period of active duty service. An August 1972 separation examination is silent for any notations of symptoms of colon cancer or any diagnoses thereof. 

As with prostate cancer, the Veteran has alleged that his colon cancer is due to herbicide exposure in service. However, as noted in detail above, the preponderance of the evidence is against a finding that the Veteran had service in Vietnam, and was therefore presumptively exposed to herbicides, or that he was otherwise actually exposed to herbicides aboard the USS Coral Sea, whether through windborne herbicides, aircraft or drinking water. 38 C.F.R. § 3.307(a)(6)(iii). In the interest of brevity, the Board will incorporate by reference the more detailed discussion of in-service herbicide exposure provided above with respect to the claim of service connection for prostate cancer. See Section II.A., supra at 11-15. In short, the Veteran's evidence does not specifically address the facts of his case, nor does it establish actual exposure to herbicides while stationed aboard the USS Coral Sea. Based on the evidence of record, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Moreover, there is no evidence of a causal link between the Veteran's colon cancer and his active duty service. The Veteran has stated that his colon cancer is related to his active duty service. However, while he is competent to report continuous lay observable symptoms since service, the Veteran is not competent to opine as to the presence of a causal connection between his colon cancer and active duty service, as to do so requires expertise in the field of oncology. Jandreau, 492 F.3d 1372; Rucker, 10 Vet. App. at 74. Private and VA treatment records reflect that the Veteran's colon cancer manifested in approximately 2005, with no indication of any colon cancer, or symptoms thereof, prior to that date. Treatment records are silent for any opinions linking the condition to his active duty service. As there is no evidence linking the Veteran's colon cancer to his service, the third element of service connection has not been met. As neither the second nor third elements of service connection have been met, service connection on a direct basis for colon cancer is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with colon cancer, which is encompassed by the term "malignant tumors," and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both service connection theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that colon cancer either manifested to a sufficient degree in-service so as to identify the disease or manifested to a compensable level in the first post-service year. Service treatment records are silent for a diagnosis or symptoms of colon cancer. The August 1972 separation examination is silent for any notations concerning colon cancer, as is a July 1973 post-service reserve medical evaluation. Post-service treatment records and the lay evidence of record are in agreement that the Veteran's colon cancer did not manifest until well after his separation from service. As there is no evidence of in-service manifestations or manifestation within the first post-service year, service connection for colon cancer based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning the presumption in favor of disabilities associated with herbicide exposure, as noted previously the Veteran does not have qualifying service in Vietnam, and the preponderance of the evidence is against a finding that the Veteran was otherwise actually exposed to herbicides during service, whether due to windborne elements, aircraft or drinking water. 38 C.F.R. § 3.307(a)(6)(iii). Further, colon cancer is not a disease recognized by VA to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). Therefore, presumptive service connection for colon cancer based on herbicide exposure is not warranted. 

Finally, the Veteran has asserted that his colon cancer is due to his prostate cancer, indicating that it is the result of the metastization of his prostate cancer. However, as a threshold matter secondary service connection requires a second, service-connected disability to which the claimed disability can be attributed. 38 C.F.R. § 3.310. While the Veteran has a diagnosis of colon cancer, the Veteran is not service connected for prostate cancer. As such, service connection for colon cancer as secondary to prostate cancer is not warranted. Id.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's prostate cancer is causally related to his service, manifested within an applicable presumptive period, is secondary to a service connected disability, or that it is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Peripheral Neuropathy

The Veteran contends that he is entitled to service connection for bilateral upper and lower extremity peripheral neuropathy. For the reasons stated below, service connection is not warranted on a direct, secondary, or presumptive basis. As the analysis is the same for both the claimed upper and lower extremity neuropathies, the Board will address them together in the interest of brevity.

Starting with direct service connection, the medical evidence of record reflects that the Veteran has been diagnosed with peripheral neuropathy, and therefore a current disability has been shown. Concerning the second element, the Veteran has not alleged, and the medical evidence does not show, that he complained of, was treated for, or was diagnosed with peripheral neuropathy affecting any of his extremities in service. The August 1972 separation examination is silent for any diagnoses or symptoms of peripheral neuropathy of any of the Veteran's extremities. 

As with prostate and colon cancer, addressed above, the Veteran has alleged that his peripheral neuropathy is due to herbicide exposure. However, the preponderance of the evidence is against a finding that the Veteran either had in-country service in Vietnam or that he was otherwise actually exposed to herbicides while aboard the USS Coral Sea, whether through windborne herbicides, aircraft or drinking water. In the interest of brevity, the more detailed discussion of the Veteran's argument and evidence concerning in-service herbicide exposure is incorporated by reference here. See Section II.A., supra at 11-15. In short, the Veteran's evidence does not specifically address the facts of his case, nor does it establish actual exposure to herbicides while stationed aboard the USS Coral Sea in the Gulf of Tonkin. Based on the evidence of record, the preponderance of the evidence is against a finding of an in-service event, injury or disease, as there is no evidence of symptoms or disease in service or of actual exposure to herbicides.

Moreover, there is no evidence that the Veteran's peripheral neuropathy is causally linked to his active duty service. While the Veteran has alleged there to be a causal connection, he is not competent to state as such, as to render such an opinion requires expertise in the field of neurology. Jandreau, 492 F.3d 1372. Private and VA treatment records are silent for any opinions linking the Veteran's peripheral neuropathy to his active duty service in any way, with the majority of the records actually attributing the peripheral neuropathy either to cancer treatment or type II diabetes mellitus. As there is no evidence of a nexus between the Veteran's peripheral neuropathy and his active duty service, the third element of service connection has not been met. As neither the second or third elements are met, service connection for bilateral upper and lower peripheral neuropathy is not warranted no a direct basis. 38 C.F.R. § 3.303. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with bilateral upper and lower peripheral neuropathy, which not a specifically listed disease nor clearly encompassed by another, broader listed term. 38 C.F.R. § 3.309(a). Therefore, service connection on either basis is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, even assuming that peripheral neuropathy is included as a chronic disease under the term "other organic diseases of the nervous system," the preponderance of the evidence is against a finding of in-service manifestation to a sufficient degree so as to identify the disease or manifestation to a compensable level in the first post-service year. Service treatment records are silent for a diagnosis or symptoms of peripheral neuropathy of any extremity. An August 1972 separation examination is silent for any notations concerning peripheral neuropathy, as is a July 1973 post-service reserve medical evaluation. Post-service treatment records and the lay evidence of record are in agreement that the Veteran's peripheral neuropathy did not manifest until well after his separation from service, and generally attribute the neuropathy to his cancer treatment or diabetes. As there is no evidence of manifestation in-service or within the first post-service year, service connection for bilateral upper and lower extremity peripheral neuropathy based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning the presumption in favor of disabilities associated with herbicide exposure, as noted previously the Veteran does not have qualifying service in the country of Vietnam, and the preponderance of the evidence is against a finding that the Veteran was actually exposed to herbicides during service, whether due to windborne elements, aircraft or drinking water. 38 C.F.R. § 3.307(a)(6)(iii). 

Further, even if the Veteran had been exposed to herbicides, which the Board expressly finds that he was not, the Veteran's peripheral neuropathy is not of the type recognized by VA to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). The regulation as it pertains to peripheral neuropathy was amended effective September 6, 2013. 78 Fed. Reg. 54,763 (eff. Sept. 6, 2013). This amendment replaced the previously listed term of "acute and subacute peripheral neuropathy," and its corresponding Note, with the term "early-onset peripheral neuropathy." Id. However, the amendment made clear that it did not change the requirement that in order to be eligible for service connection based on exposure to herbicides, the peripheral neuropathy must have become manifest to a degree of ten presence or more within one year after the Veteran's last in-service exposure to herbicides, if any. 78 Fed. Reg. 54,764 (eff. Sept. 6, 2013). As the Veteran's peripheral neuropathy did not become manifest until well after his separation from service, it is not of the type recognized by VA to be associated with herbicide exposure. Therefore, presumptive service connection for bilateral upper and lower extremity peripheral neuropathy based on herbicide exposure is not warranted. 38 C.F.R. § 3.309(e).

Finally, the Veteran has asserted that his peripheral neuropathy is due to his prostate and colon cancer, indicating that it is the result of treatment for both conditions. However, secondary service connection requires another service-connected disability to which the claimed disability can be attributed. 38 C.F.R. § 3.310. While the Veteran has a diagnosis of bilateral upper and lower extremity peripheral neuropathy, and some of the medical evidence attributes this neuropathy to his treatment for prostate and colon cancer, the Veteran is not service-connected for prostate or colon cancer. As such, service connection for bilateral upper and lower extremity peripheral neuropathy as secondary to either prostate or cancer is not warranted. Id. The Board notes that the medical evidence also reflects that his peripheral neuropathy is potentially associated with type II diabetes mellitus. However, service connection is not in effect for diabetes either, and therefore service connection as secondary to diabetes is also not warranted. Id.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, that the Veteran's bilateral upper and lower extremity peripheral neuropathy is causally related to his service, manifested within an applicable presumptive period, is secondary to a service connected disability, or that it is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.





D. Bilateral Hearing Loss

The Veteran contends he is entitled to service connection for bilateral hearing loss. For the reasons stated below, service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran currently has hearing loss for VA purposes, and therefore a current disability has been established and the first element is met. 38 C.F.R. § 3.385. Concerning the second element, the Veteran has alleged that his hearing loss is due to noise exposure from jet engines on the flight line of his aircraft carrier. The Veteran's military occupational specialty was an electrician's mate, and personnel records reflect that he was stationed aboard the USS Coral Sea, which is an aircraft carrier. Based on this evidence, the Board finds that the Veteran was likely exposed to jet engine noise on the flight line while in service, and therefore an in-service event, injury or disease has been shown. 

With respect to the third element, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to service. The Veteran has reported that his hearing loss is related to service. While competent to report the persistence of lay observable symptoms, such as difficulty hearing, the Veteran is not competent to state an opinion as to whether his hearing loss is causally related to active duty service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d 1372.

Further, to the extent the Veteran has indicated that he has experienced persistent hearing loss since service, his statements have been inconsistent. Specifically, on a July 1973 report of medical history the Veteran specifically indicated that he did not have any history of hearing loss, despite endorsing a history of several other medical problems. Such inconsistencies undermine the credibility of the Veteran's statements concerning persistent symptoms since service, and render them of no probative value.

The Veteran was provided with a VA audiological examination in June 2013, and an addendum opinion was provided in August 2013. The opining physician indicated that it was less likely than not that the Veteran's bilateral hearing loss was causally related to service. The physician noted that audiograms in service reflected normal hearing from 500 to 4000 hertz bilaterally, which are the ranges used by VA to determine hearing loss. The examiner further noted that there is no medical evidence supporting delayed onset hearing loss and that such a phenomenon is unlikely. Further, the physician indicated that scientific testing has shown that the most pronounced effects of noise exposure on puretone thresholds are measurable immediately following the exposure. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

A July 1973 reserves medical evaluation reflects no notations of bilateral hearing loss, and as noted above the Veteran denied a history of hearing loss on the corresponding report of medical history. Private and VA treatment records reflect complaints of decreased hearing acuity beginning in May 1996, but there is no evidence of record noting hearing loss prior to that date. The records are silent for any opinions linking hearing loss to his active duty service. Based on the competent and credible evidence of record, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and his active duty service. As the third element is not met, service connection for bilateral hearing loss on a direct basis is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is encompassed by the boarder term "organic diseases of the nervous systems," and is therefore a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). 

However, the preponderance of the evidence is against a finding of in-service hearing loss manifested to a sufficient degree so as to identify the disease or manifestation to a compensable level in the first post-service year. Service treatment records are silent for a diagnosis of bilateral hearing loss at 500 to 4000 hertz or complaints of symptoms thereof. The July 1973 post-service reserve medical evaluation, which covers almost the entire one year presumptive period, is silent for complaints of hearing loss, and the Veteran indicated no history thereof on the corresponding report of medical history. The first notations concerning bilateral hearing loss occurred in May 1996, some 24 years following the Veteran's separation from service. As there is no evidence of manifestation in-service or within the first post-service year, service connection for bilateral hearing loss based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Tinnitus

Based on the lay and medical evidence of record, the Board finds the evidence is at least in equipoise that the Veteran's tinnitus is causally related to service. The Veteran has stated that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). He has also asserted that his tinnitus had its onset in service due to noise exposure, specifically small arms fire and noise from the flight line. The Veteran's DD-214 notes that he was stationed aboard the USS Coral Sea as an electrician's mate, which is consistent with exposure to jet engine noise on a flight line. Therefore, the Board finds that the Veteran had in-service noise exposure, and thus the second element of service connection is met. 

Turning to the third element, service connection for chronic diseases can be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service connected based on continuity of symptomatology. Fountain v. McDonald, No. 13-0540, 2015 WL 510609, *12-*13 (2015).

After review of the lay and medical evidence of record, there is both unfavorable and favorable evidence concerning continuity of symptomatology. The August 2013 VA addendum opinion indicated that it was less likely than not that the Veteran's tinnitus was causally related to his active duty service, and instead was likely a symptom of his hearing loss. The opinion is based on accurate facts and supported by a rationale, and therefore is entitled to probative weight. However, the Veteran indicated during the June 2013 examination that his tinnitus had its onset in-service in 1972, i.e. that the there was a combination of manifestations sufficient to identify the disease entity, and that it has been continuous since, both of which he is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374. There is no evidence in the record to suggest that the Veteran's account that tinnitus manifested in and has been continuous since service is not credible. 

Further, the statement is corroborated to some extent by private treatment records. Private treatment records reflect complaints of tinnitus going back to June 1996, which are the earliest records associated with the claims file, with intermittent complaints since June 1996. Further, the Veteran indicated during a private audiological examination in September 1996 that he had experienced tinnitus for many years. Therefore, upon consideration of the foregoing, the Board finds that the evidence concerning whether the Veteran's tinnitus has been continuous since service is in relative equipoise. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection based on continuity of symptomatology for tinnitus is warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.102, 3.303(b).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for colon cancer, to include as secondary to nonservice-connected prostate cancer and as due to herbicide exposure, is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure, is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure, is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and due to herbicide exposure, is denied. 

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to nonservice-connected prostate cancer, colon cancer and type II diabetes mellitus and as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


